DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 17264346 on January 29, 2021. Please note claims 1-9, 11 and 13-18 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a first acquisition component”, “a first determination component” and “a control component”,  in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f): a first acquisition component (Fig. 2, touch panel 21), a first determination component (Fig. 2, driver chip 23), and a control component (Fig. 2, TCON chip 25).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 20190384445 A1).

Regarding claim 1 (Original), Huang discloses: A method for controlling touch screen (see Abstract, Fig. 8, Fig. 9), comprising: 
acquiring a detection result, the detection result is used for representing whether a touch behavior over a touch panel of a touch screen exists (Fig. 8, [0117], discloses S30: controlling by the control signal the plurality of touch detection lines to respectively transmit touch driving signals to the plurality of touch electrodes, and respectively reading touch sense signals of the plurality of touch electrodes through the plurality of touch detection lines, so as to implement the touch function, during the touch phase); 
determining a feedback signal according to the detection result (Fig. 8, Fig. 9, [0070]-[0071], discloses the control circuit 100 may comprise a signal generation sub-circuit and a selection sub-circuit. The signal generation sub-circuit is configured to generate and output a control signal EM; and the selection sub-circuit is configured to control the plurality of touch detection lines 14 to transmit different signals (i.e., the electrode voltage signals and the touch driving signals) to the touch electrodes 11 according to the control signal EM. Examiner reads control signal EM as a feedback signal); and 
controlling a working mode of the touch screen according to the feedback signal (Fig. 8, Fig. 9, [0124], discloses the switching between display phase and touch phase based on the control signal. For example, when the control signal is a low signal level, the touch display panel is in display phase, and when the control signal is in a high signal level, the touch display panel is in the touch phase).  

Regarding claim 11 (Original), Huang discloses: An apparatus for controlling touch screen (see Fig. 1, Fig. 8, Fig. 9), comprising: 
a first acquisition component, configured to acquire a detection result, the detection result is used for representing whether a touch behavior over a touch panel of a touch screen exists (Fig. 8, [0117], discloses S30: controlling by the control signal the plurality of touch detection lines to respectively transmit touch driving signals to the plurality of touch electrodes, and respectively reading touch sense signals of the plurality of touch electrodes through the plurality of touch detection lines, so as to implement the touch function, during the touch phase); 
a first determination component, configured to determine a feedback signal according to the detection result (Fig. 8, Fig. 9, [0070]-[0071], discloses the control circuit 100 may comprise a signal generation sub-circuit and a selection sub-circuit. The signal generation sub-circuit is configured to generate and output a control signal EM; and the selection sub-circuit is configured to control the plurality of touch detection lines 14 to transmit different signals (i.e., the electrode voltage signals and the touch driving signals) to the touch electrodes 11 according to the control signal EM. Examiner reads control signal EM as a feedback signal); and 
a control component, configured to control a working mode of the touch screen according to the feedback signal (Fig. 8, Fig. 9, [0070]-[0071], discloses the control circuit 100 may comprise a signal generation sub-circuit and a selection sub-circuit. [0124], discloses the switching between display phase and touch phase based on the control signal. For example, when the control signal is a low signal level, the touch display panel is in display phase, and when the control signal is in a high signal level, the touch display panel is in the touch phase).   

Regarding claim 13 (Original), Huang discloses: A device for controlling touch screen (see Fig. 1, Fig. 8, Fig. 9), comprising: 
a touch panel, configured to detect whether a touch behavior exists to generate a detection result (Fig. 1, Fig. 8, [0117], discloses S30: controlling by the control signal the plurality of touch detection lines to respectively transmit touch driving signals to the plurality of touch electrodes, and respectively reading touch sense signals of the plurality of touch electrodes through the plurality of touch detection lines, so as to implement the touch function, during the touch phase); 
a driver chip, configured to determine a feedback signal according to the detection result (Fig. 8, Fig. 9, [0070]-[0071], discloses the control circuit 100 may comprise a signal generation sub-circuit and a selection sub-circuit. The signal generation sub-circuit is configured to generate and output a control signal EM; and the selection sub-circuit is configured to control the plurality of touch detection lines 14 to transmit different signals (i.e., the electrode voltage signals and the touch driving signals) to the touch electrodes 11 according to the control signal EM. Examiner reads control signal EM as a feedback signal); and 
a Timing Controller (TCON) chip (Fig. 1A, control circuit 100), configured to return a touch synchronization signal corresponding to the feedback signal to the driver chip according to the feedback signal, the driver chip controlling a working mode of a touch screen according to the touch synchronization signal (Fig. 8, Fig. 9, [0070]-[0071], discloses the control circuit 100 may comprise a signal generation sub-circuit and a selection sub-circuit. [0124], discloses the switching between display phase and touch phase based on the control signal. For example, when the control signal is a low signal level, the touch display panel is in display phase, and when the control signal is in a high signal level, the touch display panel is in the touch phase).  

Regarding claim 14 (Currently Amended), Huang teaches the limitations of parent claim 1. Huang further teaches: A non-transitory storage medium, comprising a stored program ([0100], discloses the difference sub-circuit may comprise, for example, a processor and a memory, and the processor executes a software program stored in the memory to implement the function), the program executing the method for controlling touch screen as claimed in claim 1 (see rejection 1 above).

Regarding claim 15 (Currently Amended), Huang teaches the limitations of parent claim 1. Huang further teaches:  A processor, configured to run a program stored in a memory ([0100], discloses the difference sub-circuit may comprise, for example, a processor and a memory, and the processor executes a software program stored in the memory to implement the function), the program running to execute the method for controlling touch screen as claimed in claim 1 (see rejection 1 above).  

Regarding claim 16 (New), Huang teaches the limitations of parent claim 1. Huang further teaches controlling a working mode of the touch screen according to the feedback signal comprises: sending the feedback signal to a Timing Controller (TCON) chip, the TCON chip being configured to control a working mode of the touch screen according to the feedback signal (Fig. 8, Fig. 9, [0070]-[0071], discloses the control circuit 100 may comprise a signal generation sub-circuit and a selection sub-circuit. The signal generation sub-circuit is configured to generate and output a control signal EM; and the selection sub-circuit is configured to control the plurality of touch detection lines 14 to transmit different signals (i.e., the electrode voltage signals and the touch driving signals) to the touch electrodes 11 according to the control signal EM. [0124], discloses the switching between display phase and touch phase based on the control signal. For example, when the control signal is a low signal level, the touch display panel is in display phase, and when the control signal is in a high signal level, the touch display panel is in the touch phase).  



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190384445 A1) in view of Shin (US 20140184539 A1).

Regarding claim 2 (Original), Huang teaches the limitations of parent claim 1. Huang further teaches wherein the working mode comprises: 
a single display mode, configured to control the touch screen not to have a touch function (see Fig. 9 timing diagram, display phase when control signal is a low level); 
a touch mode, configured to control the touch screen to have the touch function (see Fig. 9 timing diagram, touch phase when control signal is a high level); 
an entry mode, configured to control the touch screen to be switched from the ICT single display mode to the touch mode (see Fig. 9 timing diagram, transition state/phase from the display phase to touch phase); and 
an exit mode, configured to control the touch screen to be switched from the ICT touch mode to the single display mode (see Fig. 9 timing diagram, transition state/phase from the touch phase to display mode).  
Huang does not seem to explicitly teach the touch display driving/working mode in claimed in-cell touch display device. 
However, in the same field of endeavor of the touchscreen display device, Shin teaches in-cell touch screen in which a display driving operation and a touch driving operation are temporally divided and performed (see Fig. 2. Fig. 6, [0031]).
Therefore, in view of teachings of Huang and Shin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a method of controlling the touch screen as taught by Huang can be implemented in in-cell touch screen as an alternative design of the touch screen display device.  

Regarding claim 3 (Original), Huang in view of Shin teaches the limitations of parent claim 2. Huang further teaches wherein determining the feedback signal according to the detection result comprises: acquiring the working mode of the touch screen in a first time duration, the first time duration is a previous time duration of a predetermined time duration where the feedback signal is located; and determining the feedback signal according to the working mode in the first time duration and the detection result (Fig. 8, Fig. 9, [0124], discloses under the control of the control signal, the touch display panel may transmit different signals (i.e., electrode voltage signals and touch driving signals) to the touch electrodes in a time-sharing manner, so as to respectively implement the display function and the touch function).  

Allowable Subject Matter
11.	Claims 4-9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: 
	Wang (US 20170277318 A1) discloses the general teachings of the touch display panel 10 continuously alternately executes a display mode and a touch mode in a time-sharing manner (Fig. 8, [0023]).
Mo (US 20140285464 A1) discloses the general teaching of switching from a display mode to touch-control mode and touch-control mode to display mode based on the control signal (see Fig. 5).
Regarding claim 4, none of the prior art neither anticipates nor renders obvious the limitations of determining the feedback signal according to the working mode in the first time duration and the detection result comprises: in a case that the working mode in the first time duration is the ICT single display mode or the ICT exit mode and the touch behavior does not exist in the predetermined time duration, determining that the feedback signal is in a first feedback state; and controlling the working mode of the touch screen according to the feedback signal comprises: generating a first control instruction according to the first feedback state, the first control instruction is used for controlling the working mode of the touch screen in the predetermined time duration to be the ICT single display mode.  

Regarding claim 5, none of the prior art neither anticipates nor renders obvious the limitations of 3KP20158USdetermining the feedback signal according to the working mode in the first time duration and the detection result comprises: in the case that the working mode in the first time duration is the ICT single display mode or the ICT exit mode and the touch behavior exists in the predetermined time duration, determining that the feedback signal is in a first switching state, the first switching state is used for representing that the feedback signal is switched from the first feedback state to a second feedback state; and controlling the working mode of the touch screen according to the feedback signal comprises: generating a second control instruction according to the first switching state, the second control instruction is used for controlling the working mode of the touch screen in the predetermined time duration to be the ICT entry mode and the ICT entry mode is used for representing that, in the case that the feedback signal is switched from the first feedback state to the second feedback state, control the touch screen to have the touch function.  

Regarding claim 6, none of the prior art neither anticipates nor renders obvious the limitations of determining the feedback signal according to the working mode in the first time duration and the detection result comprises: in the case that the working mode in the first time duration is the ICT entry mode or the ICT touch mode and the touch behavior exists in the predetermined time duration, controlling the feedback signal to be in the second feedback state; and controlling the working mode of the touch screen according to the feedback signal comprises: generating a third control instruction according to the second feedback state, the third control instruction is used for controlling the working mode of the touch screen in the predetermined time duration to be the ICT touch mode.  

Regarding claim 7, none of the prior art neither anticipates nor renders obvious the limitations of determining the feedback signal according to the working mode in the first time duration and the detection result comprises: in the case that the working mode in the first time duration is the ICT touch mode or the ICT entry mode and the touch behavior does not exist in the predetermined time duration, controlling the feedback signal to be in a second switching state, the second switching state is used for representing that the feedback signal is switched from the second feedback state to the first feedback state; and controlling the working mode of the touch screen according to the feedback signal comprises: generating a fourth control instruction according to the second switching state, the fourth control instruction is used for controlling the working mode of the touch screen in the predetermined time duration to be the ICT exit mode and the ICT exit mode is used for representing that, after the predetermined time duration ends, the working mode is switched to 4KP20158USthe ICT single display mode.  
	Dependent claims 8, 9, 17 and 18 are objected by virtue of its dependency.

Conclusion 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693